By the Court. Daly, J.
The counter claim was for board and lodgings, wines, liquors, segars, etc., furnished to the plaintiffs while they were boarding with the defendant, and the defendant proved that it was a joint obligation ; that Hartung told him to charge whatever they had to both of them, and Vilinore told him that what one ordered was the same as if both had ordered it, and that he therefore charged whatever they had against them jointly. A joint indebtedness was thus established in the defendants’ favor against the plaintiffs, which formed a good counter claim to the demand for goods sold to the defendants. * * * * *
The opinion proceeded to discuss other points. The discus-sion is omitted as of no interest apart from this case.
Judgment affirmed.